IN THE
TENTH COURT OF APPEALS










 

No. 10-09-00144-CR
 
Monica Joy Taylor,
                                                                                    Appellant
 v.
 
The State of Texas,
                                                                                    Appellee
 
 
 

From the 54th District
Court
McLennan County, Texas
Trial Court No. 2008-1224
C2
 

MEMORANDUM  Opinion

 




            Appellant has filed a motion
to dismiss this appeal under Rule of Appellate Procedure 42.2(a).  See Tex. R. App. P. 42.2(a).  We have not
issued a decision in this appeal.  Appellant personally signed the motion.  The
Clerk of this Court has sent a duplicate copy to the trial court clerk.  Id.  Accordingly, the appeal is dismissed.
 
                                                                                                FELIPE
REYNA
Justice


Before
Chief Justice Gray,
Justice Reyna, and
Justice Davis




Appeal
dismissed
Opinion
delivered and filed April 7, 2010
Do
not publish
[CR25]